169 S.W.3d 318 (2005)
In the Interest of N.L.A., a Child.
No. 10-03-00202-CV.
Court of Appeals of Texas, Waco.
June 8, 2005.
John B. Worley, Asst. Atty. General, Austin, for appellant.
Ernest Smith, Franklin, pro se.
Laverne Anderson, Bremond, pro se.

DISSENTING OPINION TO BRIEFING ORDER
TOM GRAY, Chief Justice.
The briefing requested by the majority may provide some interesting information, but it is unlikely to provide anything that will help me analyze the issues we should be considering to resolve this appeal. The result regarding what the collateral effect of a proper ruling on the issue presented may be a proper consideration in some cases, but I fail to see that as relevant to the legal issue presented in this appeal. The request unduly delves into the legislative arena and appears more relevant to a legislative determination to obtain a result than what an intermediate appellate court should consider in resolving this appeal. Thus, I believe the request to be improper, and for this reason I dissent from the order.
For the parties to assist me in the resolution of this appeal there is, however, additional briefing that I would order. I would order the parties to more fully brief the question regarding whether the 20th or 82nd District Courts obtained, maintained, and lost jurisdiction as it relates to each of the various orders rendered by those courts which are at issue in this appeal. One question which specifically needs to be addressed is whether the type jurisdiction in issue is jurisdiction of a person and, if so, which person, jurisdiction of the subject matter of the suit and, if so, what is that subject matter, or jurisdiction of geography and, if so, what geography. Further, if the court rendering the order would ordinarily lack the jurisdiction necessary to render the order, can the limitation on the court's jurisdiction that each party contends would otherwise control the disposition of this appeal be waived and, if so, how can it be waived, and further, based upon the facts of this case, was it waived?
These are the issues on which I would order the parties to provide additional briefing, and because the majority does not so order the parties to provide this additional briefing, I also dissent.